Citation Nr: 9902147	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Robert C. Connor, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied appellants claim for VA death 
pension benefits.  

A hearing was held on March 10, 1998, in Jackson, 
Mississippi, before Bettina S. Callaway, a member of the 
Board who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who 
is rendering the determination in this case.

The Board remanded the case to the RO in July 1998 so that 
the RO could obtain additional information from the appellant 
that was pertinent to her claim.


FINDINGS OF FACT

1.  The appellant received annual income of $8,652 in the 
form of Social Security for the year 1996.

2.  The appellant has no dependents.

3.  The maximum amount of allowable income for a surviving 
spouse with no dependents in 1996 was $5,527.  
CONCLUSION OF LAW

The appellants countable annual income for 1996 exceeded the 
maximum amount of allowable income provided under the law for 
a surviving spouse with no dependents in 1996, and therefore 
she was not entitled to VA death pension benefits in that 
year as a matter of law.  38 U.S.C.A. § 1541 (West 1991); 38 
C.F.R. § 3.23 (1997); VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part I, Change 21, Appendix B (Mar. 17, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouses annual income.  38 U.S.C.A. §§ 1521(j), 1541(a) 
(West 1991); 38 C.F.R. §§ 3.3(b)(4), 3.23 (1998).  Effective 
December 1, 1995, the maximum annual rate of improved death 
pension for a surviving spouse with no dependents was $5,527.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.23 (1998); VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Change 21, Appendix 
B (Mar. 17, 1996).  In determining income, all payments of 
any kind or from any source shall be included, unless 
specifically excluded.  38 U.S.C.A. § 1503 (West 1991); 38 
C.F.R. §§ 3.271, 3.272 (1998).

Certain expenses, including unreimbursed medical expenses, 
may be deducted from countable annual income during the 
12-month annualization period in which they were paid.  
38 C.F.R. § 3.272 (1998).  The specific provision with regard 
to unreimbursed medical expenses which pertains to the income 
of a surviving spouse provides as follows:

(g)  Medical expenses.  Within the 
provisions of the following paragraphs, 
there will be excluded from the amount of 
an individuals annual income any 
unreimbursed amounts which have been paid 
within the 12-month annualization period 
for medical expenses regardless of when 
the indebtedness was incurred.  An 
estimate based on a clear and reasonable 
expectation that unusual medical 
expenditure will be realized may be 
accepted for the purpose of authorizing 
prospective payments of benefits subject 
to necessary adjustment in the award upon 
receipt of an amended estimate, or after 
the end of the 12-month annualization 
period upon receipt of an eligibility 
verification report.

. . . .

(2)  Surviving spouses income.  
Unreimbursed medical expenses will be 
excluded when all of the following 
requirements are met:

(i)  They were or will be paid by a 
surviving spouse for medical expenses of 
the spouse, veterans children, parents 
and other relatives for whom there is a 
moral or legal obligation of support;

(ii)  They were or will be incurred on 
behalf of a person who is a member or a 
constructive member of the spouses 
household; and

(iii)  They were or will be in excess of 
5 percent of the applicable maximum 
annual pension rate or rates for the 
spouse (including increased pension for 
family members but excluding increased 
pension because of need for aid and 
attendance or being housebound) as in 
effect during the 12-month annualization 
period in which the medical expenses were 
paid.

38 C.F.R. § 3.272(g) (1998).

The veteran served on active duty from March 1942 to June 
1945.  This service includes service of more than ninety (90) 
days during a period of war.  38 U.S.C.A. § 101(8) (West 
1991).  Moreover, at the time of his death in January 1989, 
the veteran was receiving disability compensation for 
service-connected arthritis, lumbosacral spine, and 
lumbosacral strain.  There is also a marriage certificate of 
record showing that the appellant married the veteran in 
October 1940.  The veterans death certificate, which is also 
of record, reflects that the appellant was still the 
veterans wife at the time of his death.  Thus, the appellant 
is eligible for VA improved death pension benefits if her 
income does not exceed the maximum annual rate.

In this case, the appellant reported in her October 1996 
application for death pension that she received monthly 
Social Security benefits of $721.00.  This monthly amount 
constituted annual income of $8,652.00 ($721 x 12 months) 
which was in excess of the maximum annual rate of improved 
death pension for a surviving spouse with no dependents which 
was $5,527 in 1996.  38 U.S.C.A. § 1541 (West 1991); 38 
C.F.R. § 3.23 (1998); VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part I, Change 21, Appendix B (Mar. 17, 1996).

Although the appellant did not declare any unreimbursed 
medical expenses on her October 1996 application form, she 
testified at the March 1998 hearing before the Board that she 
had significant medical expenses and she indicated that those 
expenses may have exceeded $3,000.00, an amount in excess of 
5 percent of the applicable maximum annual pension rate and 
perhaps enough to bring her countable income below the 
maximum annual rate of improved death pension for a surviving 
spouse with no dependents was $5,527 in 1996.  Because the 
appellant by her testimony during the course of the appeal of 
the denial of her claim put VA on notice of the existence of 
evidence that may have made her claim for VA death pension 
benefits meritorious if submitted, the Board concluded in a 
July 1998 remand order that remand was required under section 
5103(a) of the statute to advise the appellant to submit that 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995); 
see also Epps v. Brown, 9 Vet. App. 341 (1996).

The Board also noted in its July 1998 remand order that the 
application form used by the appellant to apply for VA death 
pension benefits in October 1996, VA Form 21-534, did not 
advise the claimant that unreimbursed medical expenses could 
be listed under Part VI - Deductible Expenses but only 
informed her that her income might be reduced by the amount 
of unreimbursed expenses of the veterans last illness and 
burial.  However, these expenses were paid by the appellant 
in 1989 and could not be used as a deduction from 1996 
income, the year in which the appellant was claiming pension 
benefits.  Accordingly, the Board concluded that under these 
circumstances, the appellant should be allowed on remand to 
submit a detailed statement and supporting evidence, if 
needed, of the total of her 1996 unreimbursed medical 
expenses for consideration in the calculation of her 1996 
countable annual income for pension purposes.  38 U.S.C.A. 
§ 5103(a) (West 1991).  In so concluding, the Board also 
noted that the appellant had indicated at the March 1998 
hearing before the Board that she had more income in 1996 
than she declared on the application form as well and this 
must also be considered in calculating her 1996 countable 
annual income for pension purposes.

The Board ordered the RO to write the appellant a letter on 
remand and inform her of all possible deductions which would 
have been considered by VA in calculating her 1996 countable 
income for pension purposes and which may have reduced her 
countable income in 1996 to an amount that would not have 
exceeded the maximum annual rate for 1996.  Pursuant to the 
appellants testimony before the Board in March 1998, the 
Board ordered the RO specifically to ask her to submit 
evidence (1) of the additional income she indicated that she 
received in 1996 other than Social Security income and (2) of 
the unreimbursed medical expenses that she stated she paid in 
1996.  The Board instructed the RO to give the appellant a 
reasonable amount of time to respond and then readjudicate 
the claim for death pension benefits based on the evidence in 
its entirety

The Board notes that the RO complied with the remand order 
and sent the appellant a letter in August 1998 and sent a 
copy to her attorney.  The RO gave the appellant 60 days to 
respond, which the Board finds a reasonable period of time.  
See, e.g., 38 C.F.R. § 3.652 (1998).  The appellant did not 
respond to the ROs letter requesting additional information 
pertaining to her claim for VA death pension.  Therefore, the 
Board concludes, based on the evidence of record, that the 
appellants income was excessive in 1996 for purposes of 
entitlement to improved death pension benefits and that, 
therefore, entitlement to VA death pension is not warranted 
in this case as a matter of law based on the appellants 1996 
annual income.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§ 3.23 (1998); VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, 
Change 21, Appendix B (Mar. 17, 1996); see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law).  In so 
concluding, the Board notes, however, that should the 
appellants annual income decrease in the future she may be 
entitled to VA death pension if she submits a claim for it 
because, at this time, she meets the other eligibility 
requirements for VA death pension, such as being the 
surviving spouse of a veteran who served for ninety (90) days 
or more during a period of war and who at the time of death 
was receiving compensation.  38 U.S.C.A. §§ 1521(j), 1541(a) 
(West 1991); 38 C.F.R. §§ 3.3(b)(4), 3.23 (1998).


ORDER

Entitlement to death pension in 1996 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
